DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This final action is responsive to the amendments filed on 2/8/21. Applicant has proposed amendments indicated in the Letter Requesting Interview with Examiner (2/8/21); amendments are for entry based on the proposed amendments. The interview with Ruthleen Uy in response to the Letter Requesting Interview with Examiner was held on 3/17/21.
	Claims 1-20 are pending.

Response to Arguments
	The applicant argues that there is no teaching by Sato of a tabular data set being displayed on a selection screen. In particular, the applicant argues that the “drop down boxes 102” is not tabular data. Upon further consideration, the examiner respectfully disagrees. Tabular or table data (i.e., set up in rows and columns – see www.merriam-webster.com) corresponds with row data presented in table 104 (Fig. 6 of Sato) such that the presented data “Last 4 Digits of License Number,” for instance, is rendered in a first, upper data cell whereas the second data item “License Number” is rendered in a second data cell or second data row of the tabular data 104. 
	Further, the applicant argues that the selecting an item “from a drop down field” does not teach, as recited, selecting data from a data cell of a plurality of data cells. Upon further consideration, the examiner respectfully disagrees. Sato does in fact go on to disclose that from among the tabular data 104, a user may perform selection(s) of one or more data of respective data cells, such as selection 
	Further, the applicant argues that the selected items of Sato are not used to identify other data cells in the tabular data set that match the selected item. Upon further consideration, the examiner respectfully disagrees. First, the claim does not recite “other data cells in the tabular data” as the arguments suggest. Second, Sato does in fact disclose one or more data cells that matches the first selection of data, as follows: the user performs an action of selection of data such as selection of a first, second, third or fourth/lower data cell (fig. 6 – 104) and based on the user action/selection, data cells corresponding with the user action/selection are determined, such as determining that data Last 4 Digits of License Number matches a user selection of the upper data cell of 104 (fig. 6).
	Further, the applicant argues that Sato does not teach that a command is applied to the user selection and the selected data based on (i.e., matches) the user selection. Upon further consideration, the examiner respectfully disagrees. Sato discloses that user performs a command specifying the number of items that configurate the password expression [0027], the command is applied to the user selection by determining the number of selections that the user may perform. 
	Further, the applicant argues that Sato does not teach generating a regular expression and appears to further argue that a password is not a regular expression. Upon further consideration, the examiner respectfully disagrees. Sato does in fact disclose the expression for a password 110, the expression used for determining a format of a password (fig. 6). Even further, the generated expression of Sato is based on the operation applied to the performed user selection(s) and data corresponding with the selection(s) , as described above. 
	The new ground of rejection makes abundantly clear the amended “in the tabular set displayed on the user interface,” explained below.
	Thus, the claims remain rejected.

Double Patenting: Provisional, Nonstatutory, Anticipation
Claims 1-3, 5, 7, 10, 11, 12, and 14 of this application is/are patentably indistinct from claims listed in the table below of Application No. 16/438,327. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims identified below are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the listed claims of copending Application No. 16/438,327 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the similarities between the two applications in the table mentioned below. 
This double patenting rejection has been made using an anticipation analysis. A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993).
This is a provisional nonstatutory, obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/904,273
16/438,327

Displaying the retrieved data in tabular form within a user interface, the displayed tabular data comprising a plurality of data cells (claims 1, 10, and 19)
Receiving a first selection of data from a first data cell of the plurality of data cells  in the tabular data set displayed on the user interface (claim 1)
Receiving via the user interface a first selection of data that is selected from within the displayed tabular data (claims 1, 10, and 19)
Determining data cells displayed on the user interface comprising data that matches the first selection of data (claim 1)
The first selection of data comprises receiving a selection of a first data cell and wherein generating the first regular expression comprises confirming that the first regular expression matches the data within the first data cell (claims 2 and 11)
Receiving via the user interface a command for an operation to be applied to the first selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection of data; performing the operation on the first selection of data in the one or more data cells of the plurality of data cells that match the first selection of data (claim 1)
Bulk modify operation corresponding to at least one of an extract operation, a replace operation, or a delete operation; performing the bulk operation on the subsequence of characters, and on the corresponding subsequences of characters within the additional data cells that match the first regular expression (claims 5 and 14)
Generating an expression based on the operation applied to the first selection of data and the data int he one or more data cells of the plurality of data cells that match the first selection of data, wherein the first regular expression comprises a sequence of characters that define  pattern between tehf rist selection of data and the data in the oen or more data cells of the plurality of data cells that match the first selection of data (claim 1)
Generating a first regular expression based on the first selection of data from within the displayed tabular data (claims 1, 10, and 19)
Displaying the generated regular expression within the user interface (claim 2)
Displaying the first regular expression within the user interface (claims 1, 10, and 19)
Receiving a selection of a first fragment of data in the first data cell (claim 3)
Receiving the first selection of data comprises receiving a selection of a subsequence of characters within a first data cell via the user interface, and wherein one or more additional characters within the first data cell are not selected within in the first selection of data (claims 3 and 12)
Selecting the data in the one or more data cells of the plurality of data cells determined to comprise data that matches the first selection of data (claim 5)
Matching data (claim 1)
e.g., a replace operation (claim 7)
Replace operation (claim 5)

Replace operation (claim 5; claim 14)
Applying replacement characters (Claim 11)
Replace operation (claim 5; claim 14)
Delete operation replacing data and matching data (claim 12)
Delete operation with respect to data and matching data (claim 5; claim 14)
Generate second regular expression based on second selection of data (claim 14)
Second regular expression (claims 6, 9, and 15)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20180367699) in view of Messerly et al. (US 20110307874, Herein “Messerly”).
Regarding claim 1, Sato teaches a method of generating regular expressions (password generation (abstract); generating a password as a regular expression such as the expression “567821” corresponding with a password from textual components (fig. 6)), comprising:
displaying, by a regular expression generator, a data set in tabular form within a user interface (a column of data of data cells, such as a first data cell corresponding with “Last 4 digits of License Number” (fig. 6) which is data corresponding with data of a document such as items written on a formatted document ([0004]; [0014] to [0018]) and represented in rows of tabular data of corresponding data (fig. 6)), the displayed tabular data set comprising a plurality of data cells (a first data cell (e.g., Last 4 Digits of License Number) and a second data cell (e.g., License Number) (fig. 6 – 104));
receiving, by the regular expression generator, via the user interface, a first selection of data from a first data cell of the plurality of data cells in the tabular data set displayed on the user interface (a user selection, such as a selection within the tabular data 104 (Fig. 6); user selection [0018]); receive user selection [0027]; display (Fig. 6));
determining, by the regular expression generator, one or more data cells of the plurality of data cells displayed on the user interface (fig. 6) comprising data that matches the first selection of data (determine the particular data cells that match the received user a first selection of data, such as if the user selects data cell corresponding with Last 4 Digits of License Number, then Last 4 Digits of License Number data is selected (fig. 6));
receiving, by the regular expression generator, via the user interface (user interface (Fig. 6)), a command for an operation to be applied to the first selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection of data (receive a command to generate the password such as a user command specified by the user indicating the number of data cell selections to be received for generating a password ([0027] and [0028]), the command applied to a user selection such as a user selection of a cell of 104 and the selected data matching the user selection such as “Last 4 Digits of License Number” based on a user selection of the upper cell (Fig. 6));
performing, by the regular expression generator, the operation on the first selection of data and data in the one or more data cells of the plurality of data cells that match the first selection of data (based on the user selection of data and the selected data matching the user selection (e.g., a user selection of the upper cell of 104 and the data matching the user selection of the corresponding selected cell, such as Last 4 Digits of License Number), generate the password expression 110 (fig. 6)); and
generating, by the regular expression generator, a first regular expression based on the operation applied to the first selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection of data (generate the password expression 110 based on the user command corresponding with a number of user selections and number of corresponding data to perform generation of the password expression 110 (fig. 6)), wherein the first regular expression comprises a sequence of characters (e.g., a password configuration describing a expression based on the user selection and the corresponding data, such as an expression with a first part that corresponds with the Last 4 Digits of License Number (fig. 6 – 110)) that define a pattern between the first selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection of data (the pattern corresponds with the location of the data of the selection within the sequence of user selections; for instance, if a user first selects Last 4 Digits of License Number, then Last 4 Digits of License Number is located first within expression 110; on the other hand, if the user selection is a second user selection and corresponds with Day of Birth Date, then Day of Birth Date is patterned to be located second within the sequence of parts of expression 110 (Fig. 6); in other words, the first selection of data corresponds with a selection order that is used in generating the expression 110 based on one or more selections of data in the data cells that match a given user selection).

However, Messerly is relied upon to make abundantly clear that the data elements 104 (Fig. 6) of Sato are in fact tabular data cells upon which a user selection is made, as recited as follows: selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection of data. In particular, Messerly discloses user selection of first cell(s) and identifying related, matched, other cell(s) within spreadsheet cells ([0006] and [0007]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the identifying matched data of data cells of a spreadsheet of Messerly with the identifying matching data of a data cell corresponding with a user selection within a table or list 

Regarding claim 2, Sato in view of Messerly teaches the limitations of claim 1, as explained above.
Furthermore, Sato teaches the method according to claim 1, further comprising displaying, by the regular expression generator, the generated first regular expression within the user interface (output selection screen (fig. 6) within which the generated expression corresponding with the arrangement of items is displayed in field 110 (fig. 6)).

Regarding claim 3, Sato in view of Messerly teaches the limitations of claim 1, as explained above.
Furthermore, Sato teaches the method according to claim 1, wherein the receiving the first selection of data comprises receiving a selection of a first fragment of data in the first data cell (receiving a selection of a fragment of, e.g., license number data, such as the “Last 4 Digits of License Number” fragment (fig. 6)).

Regarding claim 5, Sato in view of Messerly teaches the limitations of claim 1, as explained above.
the method of claim 1 further comprising: selecting, by the regular expression generator, the data in the one or more data cells of the plurality of data cells determined to comprise data that matches the first selection of data (selecting data of a given cell of matching a user’s selection, such as based on a user selection of an upper cell of 104, determining selected data to correspond with Lst 4 Digits of License Number (fig. 6)).

Regarding claim 16, Sato teaches a regular expression generator server computer (computer [0041]) comprising: 
a processor ([0041]); 
a memory (memory [0041]);
a computer readable medium coupled to the processor, the computer readable medium storing instructions executable by the processor for implementing a method (stored and executed program for processing [0041]) comprising:
Claim 16 recites similar limitations as claim 1 – see rejection rationale above.

Regarding claim 17, Sato in view of Masserly teaches the limitations of claim 16, as explained above.
Claim 17 recite similar limitations as claim 3 – see rejection rationale above.

Regarding claim 19, Sato teaches a non-transitory computer readable medium including instructions configured to cause one or more processors to perform operations (computer hardware [0041]) comprising:
	The claim recites similar limitations as claim 1 – see rejection rationale above.
wherein the first regular expression comprises a sequence of characters that define a pattern between the first selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection of data (the user performed selection by making a selection on a data  cell 104 includes an order of selection, such as a first, second, or third selection order; further, the selected data corresponds with the selection order such the the selected data is presented in the order of selection to form a regular expression 110 (fig. 6); for instance, a first selection of a data cell in 104 corresponds with a pattern of a first location within expression 110). 

Regarding claim 20, the claim recites similar limitations as claim 3 – see rejection rationale above. 



Claims 4, 6, 14, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Masserly, as applied above, and in view of Canton et al. (US 20170220543, Herein “Canton”).
Regarding claim 4, Sato in view of Messerly teaches the limitations of claims 1 and 3, as explained above.
However, Sato in view of Messerly fails to specifically teach the method of claim 3, wherein the selection of the first fragment comprises highlighting the first fragment of data in the first data cell.
Yet, in a related art, Canton discloses user highlighting (e.g., selecting) a portion of a data cell [0075].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the partial cell data selection of Canton with the cell data selection and match determination of Sato in view of Messerly to have wherein the selection of the first fragment comprises highlighting the first fragment of data in the first data cell. The combination would 


Regarding claim 6, Sato in view of Messerly teaches the limitations of claims 1 and 5, as explained above.
Furtheremore, Sato teaches the method of claim 5, wherein the selection of the data in the one or more data cells of the plurality of data cells determined to comprise data that matches the first selection of data (user performs a selection of data in the cells of 104, such as selection of the cell region corresponding with Last 4 Digits of License Number, such that the selection performed by the user is then determined to comprise data that matches the user selection, such as the expression corresponding with the last 4 digits of license number that is used in the expression 110 based on the user command to perform selection of a determined number of sub-expressions within the expression 110, such as the selection of two data cells in 104 to perform the expression shown in 110 (fig. 6)).
However, Sato fails to specifically teach comprises highlighting the selected data.
	Yet, in a related art, Canton discloses receive a selection of apportion of a cell based on highlighting the selected data as a selection; highlight selection specified as portions of cells [0075], such as by highlighting or selecting the particular corresponding cell or portion of cell [0069], wherein highlighting is performed by picking out a portion of a given cell.
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the partial cell data selection of Canton with the cell data selection and match determination of Sato in view of Messerly to have comprises highlighting the selected data. The combination would allow for, according to the motivation of Canton, facilitating data entry for particular 

Regarding claim 14, Sato in view of Messerly teaches the limitations of claim 1, as explained above.
However, Sato in view of Messerly fails to specifically teach the method according to claim 1, further comprising:
receiving, by the regular expression generator, via the user interface, a second selection of data from the first data cell of the plurality of data cells, wherein the second selection of data comprises receiving a selection of a second fragment of data in the first data cell.
determining, by the regular expression generator, one or more data cells of the plurality of data cells comprising data that matches the second selection of data; and
generating, by the regular expression generator, a second regular expression based on the second selection of data from the first data cell.
	Sato discloses generating a second (i.e., updated) regular expression based on a second selection of data such as the user selecting another data cell within the table of data selection options (104 and 110 – Fig 6), yet, in a related art, Canton more specifically discloses a user selecting portions of cells for associating data with variables of a matching cell of the spreadsheet [0075]. The combination would allow for generating the regular expression 110 (Fig. 6) of Sato using partial cell selections of Canton rather than simply whole data cell selections as currently taught by Sato as shown in Fig. 6. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the partial cell selection of Canton with the data cell selection and determining matching data based on selection for rendering a general expression such a password 

Regarding claim 15, Sato in view of Messerly in view of Canton teaches the limitations of claims 1 and 14, as explained above.
Furthermore, Canton teaches the method according to claim 14, wherein the receiving the second selection of data comprises receiving a selection of a second fragment of data in the first data cell, and wherein the selection of the second fragment of data comprises highlighting the second fragment of data in the first data cell (cell portion/fragment selection [0075]).

Regarding claim 18, the claim recites similar limitations as claim 14 – see rejection rationale above.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Messerly, as applied above, and in view of Canton in view of Stojanovic et al. (US 20160092090, Herein “Stojanovic”).
Regarding claim 7, Sato in view of Messerly teaches the limitations of claim 1, as explained above.
However, Sato in view of Messerly fails to specifically teach the method of claim 1, wherein the operation comprises one of an extract operation, a split data operation, an obfuscate operation, a replace operation, a delete operation and a filter rows operation.
Yet, in a related art, Canton discloses extracting by associating a selected portion of a cell as input to a variable of an equation [0075], such as by extracting the data to be displayed in a task pane [0100].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the extracting portions of data for display of Canton with the performing spreadsheet operations of Sato in view of Messerly to have wherein the operation comprises one of an extract operation, a split data operation, an obfuscate operation, a replace operation, a delete operation and a filter rows operation. The combination would allow for, according to the motivation of Canton, facilitating data entry particularly for complex spreadsheet functions in order to perform logical operations on the data [0002] , thus allowing for efficiently connecting data in one cell(s) of a spreadsheet with data of other cell(s) of the same spreadsheet [0003].

However, Sato in view of Messerly in view of Canton fails to specifically teach obfuscate data operation.

It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the obfuscating data of Stojanovic with the data sell selection, data matching, expression generation, etc. of Sato in view of Messerly in view of Canton to have obfuscate data operation. The combination would allow for, according to the motivation of Stojanovic, assisting the visualizations of data particularly with respect to “bit data” which can be helpful in providing useul results to the user, particularly with respect to formatting the data ([0010] and [0011]) such as with respect to how the data is rendered ([0014] to [0019]).  


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Messerly in view of Canton in view of Stojanovic, as applied above, and in view of Robichaud (US 20160224531).
Regarding claim 8, Sato in view of Messerly in view of Canton in view of Stojanovic teach the limitations of claims 1 and 7, as explained above.
Furthermore, Messerly teaches the method according to claim 7, wherein the data set in tabular form comprises a plurality of columns (spreadsheet application [0006]; [0011] to [0013]); Examiner’s note: Sato discloses tabular form comprising a column (fig. 6)).
However, Sato in view of Messerly in view of Canton in view of Stojanovic fails to specifically teach and wherein the extract operation comprises identifying one or more delimiters in the first selection of data; removing the first selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection of data based on the identified one or more delimiters; and updating the data set in tabular form to comprise an additional column including the removed data.
Yet, in a related art, Robichaud discloses delimiter based rules for determining selections [0059]; column-based table manipulation ([0031] and [0120]) for extracting data based on a user selection and rendering the extracted data as display using rule [0003]; based on a user data selection ([0135] to [0140]); displaying the extracted data [0003]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the displaying the extracted data, extracted based on delimiter of Robichaud with the performing matching of user selection within spreadsheet of Sato in view of Messerly in view of Canton in view of Stojanovic to have and wherein the extract operation comprises identifying one or more delimiters in the first selection of data; removing the first selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection of data based on the identified one or more delimiters; and updating the data set in tabular form to comprise an additional column including the removed data. The combination would allow for, according to the motivation of Robichaud, the user to efficiently apply control to processing the spreadsheet such as indexing and searching data, thus allowing the user to more effectively interact with and interpret the data (i.e., deciphering the structured data such as by determining for the user relevant data relevant to the user’s requested function) [0001] to [0003]). 

Regarding claim 9, Sato in view of Messerly in view of Canton in view Stojanovic teaches the limitations of claims 1 and 7, as explained above.
Furthermore, Stojanovic teaches the method according to claim 7, wherein the data set in tabular form comprises a plurality of columns, and
wherein the split data operation comprises:
identifying one or more delimiters in the first selection of data;
splitting the first selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection based on the identified one or more delimiters; and
updating the data set in tabular form to comprise a plurality of additional columns based on the splitting (extract and split operations (Table 1)).
However, Sato in view of Messerly in view of Canton in view of Stojanovic fails to specifically teach identifying one or more delimiters in the first selection of data.
Yet, in a related art, Robichaud discloses delimiter based rules for determining selections [0059] and updating the tabular data set based on the splitting (e.g., [0088], [0171]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the delimiter-based splitting of Robichaud with the data cell control and manipulation for functionality of Sato in view of Messerly in view of Canton in view of Stojanovic to have identifying one or more delimiters in the first selection of data. The combination would allow for, according to the motivation of Robichaud, the user to efficiently apply control to processing the spreadsheet such as indexing and searching data, thus allowing the user to more effectively interact with and interpret the data (i.e., deciphering the structured data such as by determining for the user relevant data relevant to the user’s requested function) [0001] to [0003]). 
 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Messerly in view of Canton in view of Stojanovic, as applied above, and In view of Allen (US 20180276393). 
Regarding claim 10, Sato in view of Messerly in view of Canton in view of Stojanovic teaches the limitations of claims 1 and 7, as explained above.

However, Sato in view of Messerly in view of Canton in view of Stojanovic fails to specifically teach the method according to claim 7, wherein the obfuscate operation comprises:
replacing characters in the first selection of data in the first data cell  and characters in the data in the one or more data cells of the plurality of data cells that match the first selection of data; and
displaying the first selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection of data with the replaced characters.
Yet, in a related art, Allen discloses regular expression matching [0045] and obfuscating all partitioned data identified to be sensitive ([0023] and [0024]) such as by identifying certain text and matching text across various cells such as comprising sensitive content for obfuscation ([0016]; [0048] to [0053]); for obfuscating matched content [0089].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the obfuscating matched content of Allen with the data cell control of Sato in view of Messerly in view of Canton in view of Stojanovic to have replacing characters in the first selection of data in the first data cell  and characters in the data in the one or more data cells of the plurality of data cells that match the first selection of data; and displaying the first selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection of data with the replaced characters. The combination would allow for, according to the motivation of Allen, identifying matching content that may span various cells so that the matched content in the structured or semi-structured formatting of data entities across cells may be identified, allowing for data to be conveniently split among more than one cell while at the same time unifying the cell data so as to perform such operations as obfuscating and replacing content ([0003] to 0016]). 




Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Messerly in view of Canton in view of Stojanovic as applied above, and in view of Hasan (US 20160026730).
Regarding claim 11, Sato in view of Messerly in view of Canton in view of Stojanovic teaches the limitations of claims 1 and 7, as applied above.
Stojanovic discloses replacing operation (Table 1), however, Sato in view of Messerly in view of Canton in view of Stojanovic fails to specifically teach the method according to claim 7, wherein the replace operation comprises:
receiving, via the user interface, one or more replacement characters; applying the one or more replacement characters to the first selection of data in the first data cell and to the data in the one or more data cells of the plurality of data cells that match the first selection of data; and
displaying the first selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection of data with the one or more replacement characters.
	Yet, in a related art, Hasan discloses replacing the selected data and the matching data ([0168] to [0170]) such that variables that correspond to cells and matching cells in which values are stored can be matched and similarly replaced [0133].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the determining matched data based on a user selection of Sato in view of Messerly in view of Canton in view of Stojanovic with the finding and replacing data within spreadsheet of Hasan to have receiving, via the user interface, one or more replacement characters; applying the one or more replacement characters to the first selection of data in the first data cell and to the data in the one or more data cells of the plurality of data cells that match the first selection of data; and displaying the first selection of data and the data in the one or more data cells of the plurality of . 


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Messerly in view of Canton in view of Stojanovic, as applied above, and in view of Moharir (US 20150378977).
Regarding claim 12, Sato in view of Messerly in view of Canton in view of Stojanovic teaches the limitations of claims 1 and 7, as explained above.
However, Sato in view of Messerly in view of Canton in view of Stojanovic fails to specifically teach the method according to claim 7, wherein the delete operation comprises replacing the first selection of data from the first data cell and the data in the one or more data cells of the plurality of data cells that match the first selection of data with an empty string of characters.
Yet, in a related art, Moharir discloses, in addition to the deleting of Sato in view of Messerly in view of Canton in view of Stojanovic, a dependency graph with respect to the deleting [0011] further involving deleting cells such as deleting cells and dependent one or more cells from the spreadsheet [0023]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the a dependency graph with respect to the deleting further involving deleting cells such as deleting cells and dependent one or more cells from the spreadsheet of Moharir with the deletion control with respect to data cell selection and corresponding matched data of Sato in view of Messerly in view of Canton in view of Stojanovic to have wherein the delete operation .


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Messerly in view of Canton in view of Stojanovic, as applied above, and in view of Gorman (US 20020143780).
Regarding claim 13, Sato in view of Messerly in view of Canton in view of Stojanovic teaches the limitations of claims 1 and 7, as applied above.
Stojanovic discloses filtering (Table 1); however, Sato in view of Messerly in view of Canton in view of Stojanovic fails to specifically teach the method according to claim 7, wherein the data set in tabular form comprises a plurality of rows of data, wherein the first selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection of data are located in a plurality of different rows,
wherein the filter rows operation comprises:
identifying rows of data in the plurality of rows of data of the data set in tabular form comprising the first selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection;
filtering rows of data in the plurality of rows of data of the data set in tabular form by removing rows that do not include the first selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection; and displaying the filtered rows of data.
	Yet, in a related art, Gorman discloses filter criteria ([0011] and [0013]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the spreadsheet filtering of Gorman with the spreadsheet functionality of Sato in view of Messerly in view of Canton in view of Stojanovic to have wherein the data set in tabular form comprises a plurality of rows of data, wherein the first selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection of data are located in a plurality of different rows, wherein the filter rows operation comprises: identifying rows of data in the plurality of rows of data of the data set in tabular form comprising the first selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection; filtering rows of data in the plurality of rows of data of the data set in tabular form by removing rows that do not include the first selection of data and the data in the one or more data cells of the plurality of data cells that match the first selection; and displaying the filtered rows of data. The combination would allow for, according to the motivation of Gorman, improving the efficiency and effectiveness of performing spreadsheet interactions, such as filtering for management of database [0003], thus allowing the user the added functionality used to display and manipulate displayed spreadsheet data and, in particular, organize the data [0005], further providing for a more sophisticated use of functionality such as filtering and sorting cellular data ([0006] to [0010]). 

Conclusion
Other art made of record may be included in the attached Notice of Reference Cited.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.